Citation Nr: 9917109	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) (previously 
identified as a nightmare disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO granted service connection for a 
nightmare disorder, rated as 10 percent disabling effective 
November 7, 1995, and denied service connection for PTSD.  
However, during the course of this appeal it was determined 
that the nightmare disorder was actually indicative of PTSD, 
and his service-connected psychiatric disability has since 
been recognized as such.

It is noted that the March 1996 rating decision also denied 
service connection for hypertension and irritable bowel 
syndrome.  However, the veteran's Notice of Disagreement and 
Substantive Appeal only addressed his psychiatric disability.  
Therefore, this is the only issue over which the Board has 
jurisdiction.  See 38 C.F.R. §§ 20.200-20.203 (1998).

The veteran provided testimony at personal hearings before 
the RO in July 1997, and before the undersigned Board Member 
in May 1999.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The veteran was exposed to intense combat stressors as a 
ball turret gunner in a B-17 while participating in 21 
bombing missions during World War II.

2.  The evidence on file shows that the veteran was employed 
for 35 years by the same company prior to his retirement in 
1993; he and his wife have been married for almost 50 years 
and he has a few close friends; he tends cattle and grows 
rice on his property; and he receives no psychiatric 
treatment.

3.  At a February 1996 VA examination, the examiner assigned 
the veteran a assigned a Global Assessment of Functioning 
(GAF) score of 75, and opined that he had no more than slight 
impairment in social or occupational functioning.

4.  The medical evidence on file has consistently shown that 
the veteran's symptoms include depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss.

5.  The evidence on file does not show that the veteran's 
PTSD is manifest by circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; impaired judgment; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for PTSD 
have been met, effective November 7, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (1998) (reflecting changes 
made by 61 Fed. Reg. 52695-52702 (October 8, 1996)); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); Rhodan v. West, 
12 Vet. App. 55 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's original claim of entitlement to 
service connection for PTSD, among other things, was received 
in November 1995.

In conjunction with this claim, medical records are on file 
from Dr. HJM, which cover the period from January 1994 to 
July 1995.  However, these records contain no pertinent 
findings regarding the veteran's PTSD.

The veteran underwent a VA PTSD examination in February 1996.  
The examination report summarized the veteran's medical and 
occupational history, including pre-military events and 
details of training, as well as events subsequent to military 
history.  His past psychiatric history was noted to be 
unremarkable, in that he had never sought or received 
psychiatric consultation or treatment.  Regarding his 
occupational history subsequent to military service, it was 
noted that he worked as a laborer and a carpenter for a 
period of time before getting a job as a lab technician for a 
gasoline company  He then went to work for Aerojet, and 
worked for this company for thirty-five years in a lab doing 
various types of chemical testing.  He retired from this 
company in 1993.  He had been married for 46 years and had 3 
children.  He and his wife lived in a house on 100 acres and 
he owned 100 to 130 cattle and grew rice.  He did all the 
work himself.

With respect to his subjective complaints, the veteran 
reported that he had problems remembering things.  He stated 
that at times he would get confused, and that he first 
noticed this problem after his aortic valve replacement in 
1983.  It was particularly problematic at that time, but he 
felt that it had improved since that period.  However, he 
continued to have difficulty concentrating on things and 
remembering things that occurred just recently.  He also 
reported a problem with reading in that he could not remember 
what he had read.  Additionally, he described initial 
insomnia almost every night, and then once asleep had to wake 
in order to urinate.  He generally had no problem getting 
back to sleep.  The veteran also reported having nightmares 
that revolved around his bombing missions during service, or 
being bombed.  He stated that these nightmares occurred up to 
once a year.  Also, when he did think about his military 
experiences, he would get preoccupied, and that his thoughts 
were generally unpleasant.  He felt particularly bothered 
over having bombed civilians in Germany.  According to the 
veteran, he did not feel badly about it at that time, but did 
after he got to know German men while working at Aerojet.  He 
reported that he had thoughts about his military experiences 
when he saw military planes or World War II combat film clips 
or films on TV.  However, he was unable to say how often this 
occurred.  Nevertheless, it was clear that he did not try to 
avoid watching the films, and, for the most part, did not 
mind talking about the war.  The veteran stated that it was 
difficult to find many people interested in talking about the 
war.  Moreover, he denied startled response, and stated that, 
for the most part, he was not really responsive to anything.  
He also denied flashbacks.  He stated that he occasionally 
felt bad, like he wanted to cry, and that this may last for a 
day or two at a time, and may occur one or two times a year.  
His appetite was good and his energy level, considering his 
age and physical problems, was normal.  The veteran also 
stated that he did not have a whole lot of initiative and 
tended to just "go along with things."  Also, he stated 
that he did have some suicidal thoughts a couple of years 
ago, but he could not recall the exact events surrounding his 
experiences at that time.

On examination, the examiner noted that the veteran was 
dressed appropriately, and was well groomed.  His mood was 
found to be quite reserved and his affect, for the most part, 
appeared constricted.  However, he did laugh heartily on a 
couple of occasions.  There was no evidence of sadness, 
tearing, anger or irritability.  Nevertheless, he was not 
particularly engaging.  He did appear to have good object 
relations.  There was no evidence of hallucinations or 
illusions, and he gave no history of the same.  His speech 
was somewhat slowed, with a 1-2+ speech lag.  Similarly, his 
thought processes also appeared to be slowed.  However, he 
was coherent and goal directed in his responses.  He was not 
at all spontaneous in his own thoughts.  His thought content 
was without evidence of psychotic thinking or first rank 
symptoms, and he denied homicidal or suicidal ideation.  On 
mini mental status examination, he scored at a 24, which was 
within normal range.  In summary, the examiner stated that 
the veteran gave a history of occasionally having nightmares 
related to his experiences as a gunner on a B-17 during World 
War II.  He also, at times, became preoccupied with thoughts 
about his role in bombing German cities.  The examiner found 
that these appeared to be more specifically related to 
relationships the veteran developed subsequent to the war, 
but then cited feeling of guilt and regret about his actions 
during the war.  It was noted that the veteran did not 
describe avoidant behavior nor did he describe symptoms of 
persistent arousal.

Based on the foregoing, the examiner diagnosed a nightmare 
disorder.  The examiner also assigned a GAF score of 75, with 
no more than slight impairment in social or occupational 
functioning.  It is noted that GAF scores of 71 to 80 
indicate that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school 
work).

In a March 1996 rating decision, the RO granted service 
connection for a nightmare disorder, rated as 10 percent 
disabling effective November 7, 1995, and denied service 
connection for PTSD.  The veteran appealed this decision to 
the Board.

At his July 1997 personal hearing, the veteran testified 
about his current symptomatology.  He testified that he had 
difficulty sleeping, and that he had feelings of guilt and 
nervousness.  The veteran also testified that he did not 
think he did a good job describing his symptoms at the 
February 1996 VA examination.  Further, he testified that he 
had difficulty discussing his military experiences with the 
VA examiner.  Additionally, he testified that he only had a 
few close friends, and that sometimes he liked to be alone 
and other times he liked to be around people.  He also 
testified that he had nightmares about his military 
experiences.

In September 1997, the RO received a copy of a December 1992 
MRI of the veteran's brain.  It was noted that this procedure 
was done in response to the veteran's memory loss.  On MRI 
study, the posterior fossa was normal.  Third and lateral 
ventricles were within normal limits in size.  There were a 
few foci of increased signal in periventricular white matter 
indicating small vessel disease.  Also, there was diffuse 
enlargement of cortical sulci.  No hemorrhage or mass was 
present.

A new VA PTSD examination was accorded to the veteran on 
October 2, 1997.  The Board notes that this examination was 
conducted by the same examiner who conducted the one in 
February 1996.  At this examination, the examiner noted that 
the veteran's C-file was available for review and summarized 
the evidence therein.  It was noted that the veteran stated 
he was not receiving any psychiatric treatment at the time of 
the examination.  He also reported that he and his wife 
continued to live in the same house which sat on about 100 
acres.  Their children were grown and away from home.  It was 
again noted that he retired from his job as a lab technician 
with Aerojet in 1993.  Regarding his current activities, the 
veteran reported that he continued to tend to the cattle and 
rice on his acreage, that he walked his dog for exercise, 
that he watched TV, visited with friends, and read the 
newspaper.  He otherwise denied any hobbies or avocations, 
other than occasional fishing.  Further, he reported that he 
belonged to no clubs or organizations, and that he did not 
participate in church even though his wife was an avid 
churchgoer.  His income consisted of Social Security 
disability, his VA disability award, a monthly pension, and 
whatever he made off of his ranch.  

In regard to his subjective complaints, the veteran reported 
that he got depressed and that he felt this occurred in 
cycles.  He reported that when he got depressed, he felt 
"dumb" and that he would look at people as though they were 
not alive and just moving.  Also, he stated that he would 
feel sad, but that he did not often cry.  He also reported 
that he felt hopeless about the future, and that he had had 
suicidal thoughts, and he thought that one of these days he 
would probably kill himself.  In fact, he reported that he 
would do it now, but that he felt his wife needed him and he 
was not sure who would feed his dog.  Additionally, he 
reported that he did not think he had much of a relationship 
with his wife, and that he thought that it had been this way 
throughout the marriage.  The veteran described his wife as 
being quite different than him, in that she came from a 
strong religious background and he did not fit in with 
churches.  He described his various medical problems, but 
stated that he did not feel necessarily depressed about his 
health.  Nevertheless, he estimated that he was depressed 
about 50 percent of the time, and acknowledged that he 
sometimes had his good days.  On specific inquiry, the 
veteran acknowledged that he was forgetful, and had 
difficulty concentrating.  His energy level was variable, in 
that he felt fatigued at times while he had more energy at 
other times.  He also stated that he did not feel that he had 
a lot of motivation.  Moreover, he described initial 
insomnia, and stated that not infrequently he would see 
flashes of faces before going to sleep.  These faces would be 
those of people he knew before the war, as well as sometimes 
the people he served with during the war.  On occasion, he 
found this frightening.  He reported that this occurred over 
half the nights during the week.  Also, he stated that he had 
nightmares about once a month, and that these dreams 
generally revolved around the combat missions that he flew in 
the B-17.  He did not describe "pathomimetic" symptoms on 
waking from the nightmares.  However, he stated that the 
content of the nightmares would carry over into the next day, 
and sometimes into the next several days.  When asked if he 
thought about the war, the veteran reported that he did, 
especially when he watched TV and was reminded of it by 
historical films relating to the 1940s.  He reiterated that 
he sometimes felt guilty about bombing Germany, and talked 
about the German friends he made at Aerojet.  On other 
occasions he ruminated on his childhood and upbringing during 
the depression.  He stated that he did not think about the 
past every day, nor did he make any effort to avoid thinking 
about it.  Also, he reported that in the past he had been 
irritable and angry.  However, he found that this had been 
less of a problem since he was no longer working and felt 
under less pressure.  He reported that he had been thinking 
about his childhood more the past year or two, but was not 
sure why.

On mental status examination, the examiner found that the 
veteran was dressed appropriately and was well-groomed.  His 
kinetic behavior was characterized by some psychomotor 
slowing.  It was also noted that he noticeably avoided eye 
contact.  His mood appeared depressed, and his affect was 
apathetic.  He did not show much expression at all.  There 
was no evidence of sadness, tearing, anger, or irritability.  
In fact, the examiner found that the veteran was not at all 
engaging until toward the end of the interview.  At that time 
it was noted that he smiled broadly on a couple of occasions.  
The veteran appeared to have good object relations.  There 
was no evidence of hallucinations or illusions during the 
interview, but his report of "flashes" just prior to going 
to sleep was noted.  The examiner stated that it was unclear 
as to whether these were actual hallucinations or whether 
they may be intrusive thoughts.  The veteran's speech was 
found to be soft with a 2+ speech lag.  Similarly, his 
thought processes appeared to be slowed, but were coherent 
and goal directed.  Nevertheless, he was not at all 
spontaneous in his own thoughts.  His thought content was 
found to be without evidence of overt psychotic thinking, and 
he denied first rank symptoms.  Although he had suicidal 
thoughts, these did not appear to be at all imminent.  He 
denied homicidal ideation.  On cognitive testing, he was 
oriented to time, place, and person.  He was able to recall 
the examiner's name at the beginning of the interview.  
Additionally, he was able to do serial 7's slowly, and made 
one error.  He recalled five digits forward and three 
backward, and he did two simple subtraction problems without 
mistakes.  He abstracted two out of three similarities, and 
recalled the "present" back through Carter.  Further, he 
remembered what he had for dinner the previous night, and 
recalled the directions to the clinic that morning.  He was 
also able to recall two out of three objects after five 
minutes.  However, he could not recall the third even with 
prompting.  

In summary, the examiner found that the veteran was exposed 
to stressors that fit the DSM-IV criteria for PTSD.  It was 
noted that on his previous examination the veteran reported 
that he experienced nightmares up to once a year, but 
reported that they occurred monthly at this examination.  
These nightmares did appear related to combat.  Further, the 
veteran described sleep disturbance, difficulties with 
concentration, and occasional irritability and anger even 
though he stated that this was much improved since his 
retirement.  He still did not describe avoidant behavior, but 
he did appear to be significantly more depressed than on his 
previous examination.  Moreover, his symptoms of depression 
were somewhat difficult to piece apart from feelings of 
detachment or estrangement from others, as well as 
restriction of affect.  The examiner found that the veteran 
clearly had a sense of a foreshortened future, and thus, 
giving the veteran the benefit of the doubt, concluded that 
he met full criteria for PTSD.  Additionally, the examiner 
stated that the etiology of the veteran's depression was very 
difficult to ascertain, but the examiner did not think it 
evolved from the PTSD.  Rather, the veteran appeared to have 
reached a point in his life where he had begun to ruminate 
about the past and particularly about his childhood, to the 
point that he had become increasingly despondent.  Also, the 
examiner noted that the veteran had had a series of health 
problems.  While the veteran denied that these contributed to 
his depression, he (the veteran) did give a history of having 
been quite an active man.  Consequently, the examiner 
suspected that the veteran was increasingly slowing down as a 
result of his various health problems.  The examiner noted 
that he did not discuss with the veteran the various 
treatment alternative available to him, because the veteran 
did not appear particularly predisposed to seek treatment.

Based on the foregoing, the examiner diagnosed PTSD and major 
depressive disorder.  The examiner also assigned a GAF score 
of 70 on the basis of his PTSD.  It is noted that a GAF score 
of 61 to 70 reflects some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Additionally, the examiner opined that it was 
very likely that the veteran was even more impaired by virtue 
of his depression, which was not felt to be related to his 
military experience.  As an additional matter, the examiner 
noted that psychological testing was requested for the 
veteran, but, after the clinical interview, it was felt that 
this was not indicated.  The examiner found that the veteran 
clearly came across in a creditable manner and PTSD was 
diagnosed.  Further, the examiner did not think malingering 
was an issue here and, as a consequence, testing would not 
necessarily add anything to the opinion provided.

Following this examination, the RO recognized the veteran's 
psychiatric disability as PTSD in an October 1997 
Supplemental Statement of the Case.  In this decision, the RO 
confirmed a 10 percent rating for the veteran's PTSD.  The RO 
noted the examiner's finding that the veteran's major 
depression was not related to his military experiences.  
Therefore, the RO concluded that when only the service-
connected PTSD was taken into consideration, the veteran's 
condition was manifest by occupational and social impairment 
with decreased work efficiency and intermittent periods of 
inability to perform occupational tasks only during periods 
of significant stress.  Consequently, the veteran was not 
entitled to the next higher rating of 30 percent.  
Additionally, the RO concluded that the veteran's PTSD did 
not warrant consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).

At his May 1999 hearing, the veteran provided testimony about 
his current symptomatology.  He testified that his 
relationship with his children was cordial, but not overly 
friendly.  Also, he testified that he did not have too many 
close friends, and that his social activities consisted 
primarily of buying groceries about three times a week.  He 
indicated that he had short-term memory problems as a result 
of his PTSD.  For example, he testified that sometimes during 
a conversation he would forget what the other person was 
talking about.  Additionally, he continued to have sleep 
problems.  He testified that, on average, he got five hours 
of sleep a night, and that he had to take a pill three to 
four times a week to help him sleep.  He also testified that 
he had occasional nightmares about his military experiences.  
Moreover, he testified that he "very seldom" had any 
periods where he did not experience feelings of stress or 
anxiety.  While he testified that his PTSD had become worse 
since his last VA examination of October 2, 1997, he also 
testified that he was not currently receiving treatment for 
his PTSD.

The evidence on file also contains several statements from 
the veteran in which he described his symptomatology.  These 
statements are consistent with the symptomatology described 
at the VA examinations and personal hearings.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's psychiatric disorder was originally evaluated 
under the 9400 series of Diagnostic Codes, as they existed 
pursuant to 38 C.F.R. § 4.132 prior to November 7, 1996.  
Under the previous regulations, a noncompensable rating was 
warranted for a neurosis when there were neurotic symptoms 
which somewhat adversely affected relationships with others 
but which did not cause impairment of working ability.  A 10 
percent rating required emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite."  See 38 U.S.C.A. § 7104(c) (West 
1991).  A 50 percent evaluation was warranted for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  When a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his PTSD is more disabling than contemplated by 
the current evaluation.  Therefore, his claim for an 
increased evaluation is well-grounded. 

As noted above, the criteria changed during the pendency of 
the veteran's appeal.  The Court in Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), held that where laws or 
regulations change, after a claim has been filed or reopened, 
and before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Under the governing law: 

Subject to the provisions of section 5101 
of this title, where compensation, 
dependency or indemnity compensation, or 
pension, is awarded or increased pursuant 
to any Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with facts 
found, but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is later.

38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1998).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:

Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to 
which version was applicable at the time 
of either [Board] decision at issue here.  
It is well settled that the rulemaking 
procedures of the Administrative 
Procedure Act (APA), 5 U.S.C. §§ 552, 
553, govern the VA regulatory process. 
See 38 U.S.C. § 501(c), (d); Fugere v. 
Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 
5 mandate, absent some specific 
exceptions listed at § 553(d)(1)-(3), 
that the effective date of a regulation 
must be 30 days after the date of 
publication of the adopted regulation in 
the Federal Register.  Until the 
statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 
1996, the revised regulations at issue 
here were not lawfully effective.

Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary 
adopted the revised mental disorder 
rating schedule and published it in the 
Federal Register, the publication clearly 
stated an effective date of November 7, 
1996.  Because the revised regulations 
expressly stated an effective date and 
contained no provision for retroactive 
applicability, it is evident that the 
Secretary intended to apply those 
regulations only as of the effective 
date.  See Allin v. Brown, 6 Vet. App. 
207, 211 (1994). 

The Secretary's legal obligation to apply 
November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective 
date, of the liberalizing law rule stated 
in Karnas.  "[W]here compensation, 
dependency and indemnity compensation, or 
pension is awarded or increased pursuant 
to any Act or administrative issue, the 
effective date of such an award or 
increase . . . shall not be earlier than 
the effective date of the Act or 
administrative issue."  38 U.S.C. § 
5110(g).  This effective date rule 
prevents the application of a later, 
liberalizing law to a claim prior to the 
effective date of the liberalizing law.  
See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also McCay v. Brown, 9 
Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective 
date of the legislation"), aff'd, 106 
F.3d 1577 (Fed. Cir. 1997).  Accordingly, 
the Court holds that for any date prior 
to November 7, 1996, the Board could not 
apply the revised mental disorder rating 
schedule to a claim.

Rhodan, 12 Vet. App. at 57.

Although this is an original claim for compensation benefits 
not a claim for increase as apparently was the circumstance 
in Rhodan, the Board can not discern a basis to find that the 
effective date considerations set out in Rhodan would not be 
applicable in the context of an original claim for benefits.  
Accordingly, the claimant as a matter of law can not receive 
a rating on the basis of the revised criteria prior to 
November 7, 1996, on the facts of this case. 

The evidence on file does not show that the veteran was 
entitled to a disability rating in excess of 10 percent under 
the old criteria.  The February 1996 VA examiner assigned a 
GAF score of 75, and opined that the veteran had no more than 
slight impairment in social or occupational functioning.  As 
noted above, this GAF score reflects that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  The Board also notes that 
the veteran was employed for 35 years by the same company 
before his retirement in 1993; he currently tends cattle and 
rice on his property; he and his wife have been married for 
several decades; he has a few close friends; and he is not 
receiving any treatment for psychiatric symptoms.  Based on 
the foregoing, the Board concludes that the evidence prior to 
November 7, 1996, does not show definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and that the psychoneurotic 
symptoms have not resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  Accordingly, the veteran 
does not meet or nearly approximates the criteria for the 
next higher rating of 30 percent under the old criteria.  
Since the veteran was not entitled to the next higher rating 
of 30 percent under the old criteria, then it is axiomatic 
that he was not entitled to a rating in excess of 30 percent 
either.

However, the Board finds that the specific symptomatology 
exhibited by the veteran entitles him to a disability rating 
of 30 percent under the new criteria.  The evidence has 
consistently shown that the veteran's disability is manifest 
by chronic sleep impairment, including nightmares.  
Additionally, the evidence shows mild memory loss.  The 
veteran has consistently stated that he had memory problems 
at both VA examinations, as well as his May 1999 personal 
hearing.  The October 1997 VA examination also noted that 
while he could recall two out of three objects after five 
minutes, he could not recall the third even with prompting.  
Furthermore, both VA examinations indicate that the veteran 
experiences feelings of anxiety and depressed mood.  This 
finding is also supported by the testimony provided by the 
veteran at both of his personal hearings.  While the VA 
examiner in October 1997 diagnosed major depressive disorder 
in addition to PTSD, and reported that the depression was not 
related to the veteran's military experience, the Board 
concludes that in view of the veteran's wartime experiences 
and his testimony at the May 1999 hearing, the veteran's 
depression cannot be entirely dissociated from the PTSD.

The Board acknowledges that the evidence does not show that 
the veteran's PTSD is manifest by panic attacks.  
Additionally, the October 1997 VA examination found that the 
veteran's depression was not related to his military 
experiences.  Finally, the GAF scores assigned at both VA 
examinations reflect no more than mild to moderate impairment 
of social and industrial adaptability.  Nevertheless, the 
Board, resolving reasonable doubt in favor of the veteran, is 
of the opinion that his PTSD more nearly approximates the 
requirements for a disability rating of 30 percent under the 
new criteria.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Board is of the opinion that a rating of 30 percent 
accurately reflects the level of disability shown by the 
evidence on file of the veteran's PTSD.  Furthermore, the 
Board finds that at no point does the evidence show the 
veteran was entitled to a "staged" rating in excess of 30 
percent.  See Fenderson, supra.  While the veteran's speech 
and thought content were found to be slow at both VA 
examinations, they were also found to be coherent and goal 
directed.  Furthermore, at both examinations his thought 
content was found to be without evidence of overt psychotic 
thinking, or first rank symptoms.  Therefore, the Board finds 
that his PTSD is not manifest by circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
impaired judgment; impaired abstract thinking.  As noted 
above, the veteran was employed for many years by the same 
company, he and his wife have been married for several 
decades, and he has stated that he does have a few close 
friends.  Hence, the Board also finds that his PTSD is not 
manifest by difficulty in establishing and maintaining 
effective work and social relationships.  Accordingly, at no 
point does the evidence on file meet or nearly approximate 
the criteria for a 50 percent rating.  Since the evidence 
does not support a 50 percent rating, then it is axiomatic 
that it does not support a 70 or 100 percent rating either.  

The Board also concurs with the RO's determination that the 
level of the veteran's disability does not warrant an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
evidence shows that the veteran worked at Aerojet for 30 
years prior to his retirement in 1993.  Further, he continues 
to do work on his ranch.  Thus, the evidence does not show 
that his PTSD has caused marked interference with employment.  
Also, the evidence does not show that he has ever been 
hospitalized for his PTSD.

For the reasons stated above, the Board concludes that the 
veteran is entitled to a disability rating of 30 percent for 
his PTSD under the new criteria.


ORDER

Entitlement to a disability rating of 30 percent for PTSD is 
granted, effective November 7, 1996, subject to the law and 
regulations applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

